Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 9-10, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2013/0053053 A1), and further in view of Janson (2010, Int. Conf. on Indoor Positioning).
Regarding claims 1, 9, and 13, Agarwal teaches a method for estimating relative location and relative orientation of microphone arrays relative to each other without actively producing test sounds, comprising:
determining by an electronic system a first direction from which [a sound] that is not produced by the electronic system is received at a first microphone array, wherein the [sound] is received at the first microphone array at a first time [fig. 1 shows microphone array 1 and 2 labeled #102 and #104 with angles alpha and beta to sound source #108 or #110; abstract microphone arrays sense the vibrations, and angles between the microphone arrays, respectively, and the mobile computing device are computed based upon the sensed vibrations. Such angles are subsequently employed to compute the location of the mobile computing device in the indoor environment.];

    PNG
    media_image1.png
    521
    709
    media_image1.png
    Greyscale

determining by the electronic system a second direction from which the [sound] is received at a second microphone array, wherein the [sound] is received at the second microphone array at a second time [0007 The localization service, based upon such signal, can compute a first angle between the mobile computing device and a first microphone array and a second angle between the mobile computing device and a second microphone array. Based at least in part upon these two angles, the localization service can compute a location of the mobile computing device relative to the first and second microphone arrays. If the global positions of the first and second microphone arrays are known, an accurate position (e.g. within 2 feet) of the mobile computing device in the indoor environment can be computed.];
estimating a relative location and a relative orientation of the second microphone array relative to the first microphone array based on the first direction from which the ambient sound is 
Agarwal teaches locating microphone arrays and a sound source using two angles and a known distance between anchors along with triangulation but does not explicitly teach triangulation using an ambient sound located by a time difference. Janson teaches an ambient sound [title Self-Localization Application for iPhone using only Ambient Sound Signals] and determining a difference between the first and second times at which the ambient sound is received at the first microphone array and the second microphone array [abstract Time marks are assigned to the recorded audio stream for distinctive audio events, out of which we evaluate the time differences of arrival (TDOA) between the devices. In contrast to common multilateration approaches we do not need any positional anchor points - neither any predefined smartphone positions nor the positions of the environmental sounds.; pg. 1-2 bridging a combination of Wi-Fi and ultrasound for TOA measurements like the Cricket system [6] or combinations of methods [7] . TOA distance functions can be used [8] , [9] . Wi-Fi Beamforming uses sensor arrays to determine signal directions [10] , [11] ; pg. 2, col. 2, para. 5 Next, we present and discuss two methods which reconstruct the distance information between pairs of receivers using only time differences at the receivers: The robust variance method and the novel Arc Cosine Regression method; pg. 2, col. 2 
It would have been obvious to combine the microphone arrays for direction estimation and triangulation as discussed by Agarwal, with the ambient sound based time difference of arrival approach as taught by Janson so that a sound source may not need to be produced by an electronic device but can be generated by voice/clapping/etc, and further microphone array position need not be known beforehand (i.e., anchors).
Regarding claims 2, 10, and 14, Agarwal as modified by Janson also teaches the method of claim 1, further comprising: synchronizing a clock of the first microphone array with a clock of the second microphone array [pg. 1, col. 2, para. 3 These mobile devices record ambient sound signals with their built-in microphones. They are connected via an arbitrary network, like Wi-Fi, GSM or the internet to synchronize their clocks and to exchange time marks.].
Regarding claims 3 and 17, Agarwal as modified by Janson also teaches the method of claim 2, further comprising: generating a timestamp when the ambient sound arrives at the first microphone array; and generating a timestamp when the ambient sound arrives at the second microphone array [pg. 1, col. 2, para. 3 The computation is local on each device, and from the time marks received from the other microphones logical sound events are deduced and the relative positions are calculated and displayed.].

Claims 4-5, 11, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20130053053 A1) and Janson (2010, Int. Conf. on Indoor Positioning) as applied to claim 1 above, and further in view of Kim (US 2013/0156198 A1).
Regarding claims 4 and 19, Janson does not explicitly teach … and yet Kim teaches the method of claim 1, further comprising: determining a confidence value for the estimated relative location and relative orientation of the second microphone array relative to the first microphone array [0047 “The wireless device then ascertains whether the difference in direction of arrival (DOA) angles is less than a threshold (e.g., maximum angle .alpha.) 716. If so, the wireless device and external device direction of arrival information is combined to range target user 718. Otherwise, the wireless device direction of arrival information is used to track the desired user 720. The wireless device may then tune or adjust noise reduction (NR) and other modules according to whether ranging and/or tracking is possible 722.”].
It would have been obvious to combine the triangulation as taught by Janson, with the thresholding and adjustable noise reduction as taught by Kim so that more aggressive noise reduction may be applied to distant sounds (e.g., increasing signal power, increasing receiver gain/sensitivity).
Regarding claims 5, 11, and 15, Janson as modified by Kim also teaches the method of claim 1, wherein estimating the relative location and the relative orientation of the second microphone array relative to the first microphone array is based on measurements of at least three different ambient sounds originating from different locations [fig. 8 shows speaker A #108, speaker B #110, and user #104; 0009 “instructing the one or more external microphones to capture a third audio signal from the target user to ascertain a direction of arrival for the captured third audio signal, wherein the relative location of the target user with respect to the one or more external loudspeakers is ascertained based on the directions of arrival.”], wherein each measurement of an ambient sound includes 1) a respective direction and time at which that ambient sound is received at the first microphone array, 2) a respective direction and time at which that ambient sound is 
Regarding claims 7 and 18, Jason as modified by Kim also teaches the method of claim 1, wherein the relative location is expressed in terms of 1) a distance between the first microphone array and the second microphone array [0052 “The distance d between the microphones 118 and 120 at the external device 106 may be known to, or is knowable by, the external device 106. For instance, since the microphones 118 and 120 may be fixed to the external device 106, the external device 106 may know the distance d and can provide it to the wireless device 102.”; 0053 “Knowing the distance d between the microphones 118 and 120, the distance D between the wireless device 102 and external device 106 along with the direction of arrival (denoted by angle .theta..sub.1) relative to external device 106 are ascertainable from the timestamps of the captured audio/sound signals received.”] and 2) an angle between a front reference axis of the first microphone array and a line that connects the first microphone array to the second microphone array, and wherein the relative orientation is expressed in terms of an angle between the front reference axis of the first microphone array and a front reference axis of the second microphone array [0008 “The captured audio from each of the one or more external microphones may be compared to each other to ascertain a distance and relative orientation to ascertain the target user location.”].


Claims 6, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20130053053 A1) and Janson (2010, Int. Conf. on Indoor Positioning) as applied to claims 1 and 13 above, and further in view of Niculescu (2003, Positioning system using angle of arrival).
Regarding claims 6, 12, and 16, Janson teaches achieving stable results by fingerprinting using a map of base stations [pg. 1, col. 2, para. 6], but does not explicitly teach … and yet Niculescu teaches the method of claim 5, wherein estimating the relative location and the relative orientation of the second microphone array relative to the first microphone array comprises [pg. 1734, col. 2, sec. 3 “What makes our approach different from previous ones is that it is based on the capability of the nodes to sense the direction from which a signal is received, which is known as angle of arrival (AOA). AOA sensing requires either an antenna array, or several ultrasound receivers, but besides positioning, it also provides the orientation capability.”]: minimizing an average distance between the measurements and an image of a function that maps sound locations to expected values of a direction and a time at which a sound is received for a given microphone array configuration [pg. 1740, sec. v “We simulated an isotropic map similar with the one in figure 10 (average degree=10.5, diameter=32), but with 1000 nodes, each having a random, but unknown heading.”; pg. 1741, col. 2 “…the estimate position of the mobile is obtained by solving an over-determined linear system, in order to minimize the square error.”], wherein the function is parametrized on the relative location and the relative orientation of the second microphone array relative to the first microphone array [pg. 1736, col. 2 “In figure 3, if beside coordinates of A, B and C, node D knows distances DA, DB and DC, it can use trilateration to infer its position. On the other hand, if it knows the angles  BDA,  ADC, and CDB it can find its position using triangulation. This is done by finding the intersection of the three circles determined by the 
It would have been obvious to combine the time difference of arrival technique of Janson, with the triangulation using least squares of Niculescu the position may be matched to knowledge of the surrounding environment including anchors/landmarks. 

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20130053053 A1) and Janson (2010, Int. Conf. on Indoor Positioning) as applied to claims 1 and 13 above, and further in view of Kuzuya (US 5,475,620).
Regarding claim 8, Janson does not explicitly teach … and yet Kuzuya teaches the method of claim 1, wherein the first microphone array includes at least three microphones and the second microphone array includes at least three microphones [fig. 1a TR1 and TR2 each with three ultrasonic transducers; col. 3:5-15 “first ultrasonic transducing means including three first ultrasonic transducers separated from each other at an angle of 120 degrees in a horizontal plane about a first predetermined axis disposed at a front of the vehicle”].

    PNG
    media_image2.png
    451
    794
    media_image2.png
    Greyscale

It would have been obvious to replace the transducer of Kim with the three closely spaced transducers of Kuzuya so that a two dimensional speed vector may be computed (Kuzuya) [col. 3:20-30].
Regarding claim 20, Kim does not explicitly teach … and yet Kuzuya teaches the computer system of claim 13, wherein the instructions cause the computer system to treat the first microphone array as having at least three microphones and the second microphone array as having at least three microphones [fig. 1a TR1 and TR2 each with three ultrasonic transducers; col. 3:5-15].
It would have been obvious to replace the transducer of Kim with the three closely spaced transducers of Kuzuya so that a two dimensional speed vector may be computed (Kuzuya) [col. 3:20-30].

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
The office action looks to Janson in which time of arrival measurements are used to compute the direction from which a signal is being received, and then argues it would be obvious to use such a technique (to determine the direction in which the sound source is located in Agarwal), so that the sound source in Agarwal need not be part of the overall system. But that still does not suggest determining the relative location and relative orientation of the two microphone arrays (i.e., relative to each other.) Agarwal computes the location of its sound source (whether it is a mobile phone or other ultrasound source), based on triangulation with respect to the known locations of the two microphone arrays. There is no reason one of ordinary skill in the art would deconstruct such a process to somehow try and estimate the relative orientations and relative locations of the two microphone arrays (relative to each other.) .
The office disagrees with the position that improper hindsight is being applied (i.e., seems argued as deconstructing). Agarwal teaches the structure of a first and second array along with direction of arrival estimation (e.g., results in two angles) along with a known distance to perform triangulation between a sound source and the arrays. Janson is then concerned with the situation where the distance is not known/not an anchor, and therefore distance must be estimated – see pg. 3 [i]f we have only two receivers the Ellipsoid method can no longer be used and [s]till, we are trying to estimate the distance between the receivers. Janson then goes on to indicate that the 
In fact, it appears that one skilled in the art would exactly turn to Janson because they are concerned with localization without the need for positional anchor points (abstract) using only ambient sound signals (title). This is clearly advantageous for localization because the receivers need not be attached or fixed in the environment (i.e., allowing use of mobile phones) and a dedicated signal source hardware is eliminated (i.e., claps or other sources from the environment may be used). In other words, the reference appears to teach the motivation to modify up front and directly in the title and abstract. Finally it seems that replacing a known distance with an estimated distance is a straightforward enough substitution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645